Citation Nr: 0811890	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to November 18, 2004, 
for an award of a 100 percent schedular rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO awarded 
service connection for PTSD and assigned an initial 10 
percent rating, effective September 12, 1994, the date of his 
original service-connection claim.  In January 1995, the RO 
notified the veteran of this decision.  The veteran did not 
file an appeal disputing either the effective date or the 
disability rating assigned in the December 1994 decision.

2.  On November 18, 2004, the RO received from the veteran a 
new claim for an increased rating for PTSD.

3.  In an April 2005 rating decision, the RO granted an 
increased schedular rating for the veteran's PTSD from 10 
percent to 100 percent, effective November 18, 2004, the date 
of receipt of the claim.

4.  Within the one-year period preceding November 18, 2004, 
the record evidence shows that the veteran's clinical signs 
and manifestations of his service-connected PTSD were 
productive of total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an effective date of November 18, 2003, for an 
award of a 100 percent schedular rating for PTSD are met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case (SOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

That notwithstanding, it is well to observe that where, as 
here, the claim for an increased rating has been granted, and 
the (maximum) schedular rating and an effective date have 
been assigned, the veteran has been awarded the benefit 
sought, thereby substantiating his claim.  See generally 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491.  As a 
result, the section 5103(a) notice is no longer required.  
This is so because the purpose that the 5103(a)-notice was 
intended to serve has been fulfilled.  Id.  Moreover, it is 
of controlling significance that after awarding the veteran 
the maximum schedular rating for PTSD, he filed a notice of 
disagreement (NOD) as to the effective date determination, 
and the RO sent the veteran a July 2005 letter that advised 
him of the review process by a Decision Review Officer (DRO), 
which he did elect and participate.  The RO furnished the 
veteran a January 2006 Statement of the Case that addressed 
the effective date assigned following the grant of the 100 
percent schedular rating for PTSD, and that provided the 
veteran with the applicable law and with further opportunity 
to identify and submit additional evidence and/or argument in 
support of his appeal; which the veteran did when he filed 
his January 2006 substantive appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), 5103A (West 2002).  In a March 2006 
letter, the RO also provided the veteran with general notice 
of how he could be awarded an earlier effective date based on 
the evidence and the law.  Under the circumstances of this 
case, VA fulfilled its obligation to assist and advise the 
veteran throughout the appeals process, and also afforded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.

Similarly, the veteran and his representative's actions are 
indicative of actual knowledge given that they proffered 
specific argument (i.e., the date when they believed it was 
factually ascertainable that an increase in the veteran's 
PTSD had occurred), and they submitted evidentiary 
information concerning entitlement to an earlier effective 
date during the course of the appeal.  Specifically, the 
veteran, by and through his representative, provided a June 
2005 NOD, a July 2005 statement, a January 2006 VA Form 9, 
and a September 2006 brief, which discussed the submitted 
evidentiary information and the possible dates of entitlement 
to an earlier effective date in terms of the relevant law.  
Hence, the Board finds that any deficiency with respect to 
the notice requirement is deemed harmless and nonprejudicial, 
because it did not affect the essential fairness of the 
adjudication, as demonstrated by the meaningful participation 
of the veteran and his representative throughout the appeals 
process.  See Dunlap v. Nicholson,  21 Vet. App. 112 (2007).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, the record also reflects that all existing evidence 
pertinent to the claim has been associated with the claims 
file.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed him.  

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Earlier Effective Date

The method for determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of the application thereof."  
38 U.S.C.A. § 5110(a)(West 2002).  This statutory provision 
is implemented by regulation which provides that the 
effective date of an award of increased compensation will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).  An 
exception to that rule applies, however, under circumstances 
where the evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In this regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002).  
See 38 C.F.R. § 3.400(o)(2) (2007).  See Harper v. Brown, 
10 Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level."  
See Hazen v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of the claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. 3.1(p) 
(2007).  Any communication or action, indicating intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, or 
others, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The record reflects that the veteran filed a formal claim 
seeking entitlement to service connection for PTSD in 
September 1994.  That claim was granted in a December 1994 
rating decision, which established service connection for 
PTSD and assigned an initial 10 percent rating, effective 
from September 12, 1994 (the date of receipt of his original 
service-connection claim).  In January 1995, the RO sent the 
veteran notice of this determination and of his appellate 
rights.  The veteran did not appeal either the disability 
rating or the effective date assigned, as indicated by the 
record and his January 2006 VA Form 9.  38 U.S.C.A. 
§ 7105(a), (b)(2), (c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2007).  As a result, this rating action, which was 
engendered by the September 1994 claim, became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d) (2007).  Hence, an 
effective date as the of the date of the September 1994 claim 
is not warranted.

The record discloses that no further correspondence was 
received from the veteran until November 18, 2004, when he 
filed a new claim for an increase in rating for his service-
connected PTSD.  In an April 2005 rating decision, the RO 
awarded the veteran a 100 percent schedular rating for PTSD, 
and assigned an effective date of November 18, 2004 (the date 
of receipt of the claim for increase).

The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to his appeal for an 
earlier effective date.  Specifically, in his July 2005 NOD, 
the veteran essentially asserts that the effective date for 
the 100 percent schedular rating for his PTSD should be 
retroactive to October 1997, when he was found to be totally 
disabled and unemployable by the Social Security 
Administration ("SSA"); or, at the very least his 
disability compensation benefits should be retroactive to 
April 2001, when SSA issued a favorable decision regarding 
his disability.  (See, Lay Statement dated June 2005; VA Form 
646 dated September 2006).

Although the record contains an April 2001 SSA decision 
indicating that the veteran's PTSD resulted in total 
industrial impairment as earlier as October 1997, the Board 
observes that a claim filed with SSA is not interchangeable 
with a claim filed with VA for disability benefits.  The only 
exception is a claim for death benefits under 38 C.F.R. § 
3.153 (2007), which is not applicable in the instant case.  
Thus, the Board finds that there is no legal basis on which 
to construe the claim filed with SSA as either an informal or 
formal claim for VA disability benefits.  Accordingly, the 
veteran did not file a claim with VA for an increased 
evaluation prior to November 18, 2004, and there is nothing 
in the record that can be construed as an informal claim.  
Hence, an effective date as of either October 1997 or April 
2001, based a claim filed with or a determination by SSA, is 
not warranted.
 
Since the veteran disagrees with the effective date assigned 
for the award of the 100 percent schedular rating for PTSD, 
the Board's consideration of this appeal now turns on whether 
this level of disability was demonstrated by the evidence of 
record within the one-year period preceding the date of 
receipt of his new claim for increase; that is one year prior 
to November 18, 2004.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The Board observes that, in reviewing the 
clinical signs and manifestations shown by the December 2004 
VA examination report, together with the discussion of the 
medical information contained in the SSA decision, there is 
medical data of record indicating that the symptomatology 
associated with his service-connected PTSD was productive of 
total social and occupational impairment within the one-year 
period preceding November 18, 2004.  Thus, resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that the record evidence supports a finding that 
the veteran's PTSD symptoms were consistent with the 
schedular criteria for a 100 percent rating during the year 
prior to the date he filed his VA claim for increase.  
Accordingly, an effective date of November 18, 2003, for the 
award of a 100 percent schedular rating for PTSD is 
warranted.

ORDER

Entitlement to an effective date of November 18, 2003, for an 
award of a 100 percent schedular rating for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


